      Case 1:20-cv-05238-MKV Document 32 Filed 08/28/20 Page 1 of 1
                             USDC SDNY
                             DOCUMENT
Selendy & Gay PLLC           ELECTRONICALLY FILED
1290 Avenue of the Americas
New York NY 10104
                             DOC #:
212 390 9000                 DATE FILED: 08/28/2020

Joshua S. Margolin
Partner
212 390 9022
jmargolin@selendygay.com

                                         The Initial Pretrial Conference is HEREBY ADJOURNED to
                                         September 29, 2020, at 12:30 PM. The Parties shall file the
August 28, 2020                          Proposed Case Management Plan on or before September 21,
                                         2020. SO ORDERED.
Via ECF
                                               08/28/2020
Honorable Mary Kay Vyskocil
United States District Judge
Southern District of New York
500 Pearl Street, Room 2230
New York, NY 10007

                Re:        League of Women Voters of the United States et al. v.
                           Kosinski et al., No. 20-cv-05238

Dear Judge Vyskocil:

         On behalf of League of Women Voters of the United States, League of
Women Voters of New York State, and Carmelina Palmer (collectively, “Plain-
tiffs”), we write to request an adjournment of the Pretrial Conference currently
scheduled for September 8, 2020 at 3:30pm to September 29, 2020 and an ex-
tension for filing the Proposed Case Management Order to September 21, 2020.
This is the first request for an adjournment of this pretrial conference.

      Plaintiffs request this adjournment because the parties are currently
negotiating settlement of Plaintiffs’ claims. Peter S. Kosinski, Douglas
Kellner, Andrew J. Spano, and Todd D. Valentine (collectively, “Defendants”),
consent to the adjournment.

Sincerely,



Joshua S. Margolin
Partner

Cc:     Nicholas R. Cartagena (via ECF)
